Tilghman C. J.
(After stating the case.) The arbitrators have taken a liberty which is not permitted by law. Having returned an award, their authority was at an end. But the District Court, upon application made to them by the arbitrators, and the mistake being explained, might have sent the award back to them, for the purpose of correcting the error. The act of assembly gives these awards “ the effect of ajudg- “ merit against the party against ■whom they are made,” from the. time of their entry on the docket of the prothonotary. There cannot be two judgments in the same action, one in favour of the plaintiff, and the other against him. The second judgment is clearly void ; and as the plaintiff’s counsel expressed his consent to the reversal of the first, (in which he acted with great propriety, because there was an evident mistake,) I am of opinion, that both judgments should be reversed.
Gibson J. concurred.
Duncan J. concurred.
Both judgments reversed.